         CASE 0:18-cr-00215-ADM-TNL Doc. 12 Filed 10/03/18 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                           Criminal No. 18-215(2) (ADM/TNL)

United States of America,

                                  Plaintiff,

v.                                                ORDER FOR APPOINTMENT
                                                  OF COUNSEL
Brandon Dante Brooks-Davis,

                                Defendant.


       The Court has determined that the defendant in the above matter is financially

unable to employ counsel and finds that it is in the interest of justice that counsel be

assigned.

       IT IS HEREBY ORDERED that A.L. Brown, Attorney ID 331909, is appointed as

counsel pursuant to 18 U.S.C. § 3006A.


Dated: October 3, 2018                         s/Becky R. Thorson
                                               Honorable Becky R. Thorson
                                               United States Magistrate Judge
